DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 2/8/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/497,457 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert M. Bain on March 10, 2021.
The application has been amended as follows:
	Cancel claims 18-21 in their entirety.
Allowable Subject Matter
Claims 13-17, 22-29, and 31 are allowed.
The following is an examiner’s statement of reasons for allowance:  Prior art fails to disclose a method for determining a relative position of a portable image detector assembly with respect to an emission point of an X-ray source in a radiographic system, 
Prior art fails to disclose a system for determining a relative position of a portable image detector assembly with respect to an emission point of an X-ray source in a radiographic system, the system comprising: a set of at least three spatially distributed signal generator arrays that are physically connected to the emission point of the X-ray source, and that sequentially generate signals, each of the signal generator arrays comprising a triplet of orthogonally arranged coils; a set of at least three signal sensor arrays that are physically connected to the portable image detector assembly, and that simultaneously measure the sequentially generated signals, each of the signal sensor arrays comprising a triplet of orthogonally arranged coils; as claimed in claim 31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ertel et al. (US 2006/0109958 A1) disclose a method and system of aligning X-ray detector for data acquisition.  Nebosis et al. (US 2019/0125285 A1) disclose a mobile radiation image capturing system and method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497.  The examiner can normally be reached on 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



March 10, 2021